UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE
SERVICES
November 26, 2013

William J. Casey, Esq.
Watson Bennett Colligan & Schechter LLP
12 Fountain Plaza, Suite 600
Buffalo, New York 14202
Dear Mr. Casey:
This is in response to your letter to me dated October 2, 2012 asking for clarification of specific
requirements in Part B of the Individuals with Disabilities Education Act (IDEA) and its
implementing regulations at 34 CFR Part 300. On December 17, 2012, Rebecca Walawender,
Deputy Director of the Monitoring and State Improvement Planning Division in the Office of
Special Education Programs (OSEP), held a conference call with you to clarify the question
posed in your letter. You ask: may a local educational agency (LEA) require that, due to the
nature of extended school year (ESY) services, a child remain in a private child care setting at
the parent’s expense in order to receive the ESY services on the child’s individualized education
program (IEP)?
Based on your letter and conversation with Ms. Walawender, I understand that your firm’s client
is the parent of a child with a disability who is transitioning from preschool to kindergarten. The
child, while enrolled by the parent in a private child care program, was determined eligible for
special education and related services at age four. The LEA implemented the IEP in the private
child care setting during the “school year,” i.e., though June. The IEP also provided for ESY
services pursuant to 34 CFR §300.106. At the end of the “school year,” the LEA informed the
parent that, due to the nature of the ESY services, the ESY services in the IEP would only be
delivered if the child remained in the child care setting and that the cost of the child care program
would be the responsibility of the parent. Finally, you informed Ms. Walawender that these facts
are part of a due process complaint under 34 CFR §300.508 in which the parent is seeking
reimbursement for the private child care center tuition paid during the summer and for which you
are awaiting a due process hearing officer’s decision.
Please be advised that OSEP’s general practice is not to comment on matters that are the subject
of a due process complaint or due process hearing. Therefore, OSEP declines to address the
issues raised in your letter.
Sincerely,

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
cc: State Director of Special Education

